I N      T H E      C O U R T O F A P P E A L S
                                                                 A T K N O X V I L L E
                                                                                                                               FILED
                                                                                                                                February 4, 1998

                                                                                                                               Cecil Crowson, Jr.
                                                                                                                               Appellate C ourt Clerk
J O H N   D .    L O C K R I D G E ,                                    )                K N O X            C H A N C E R Y
                                                                        )                C . A .            N O . 0 3 A 0 1 - 9 7 0 9 - C H - 0 0 3 9 2
P. l a i n t i f f - A p p e l l a n t             )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
v s .                                                                   )                H O N . J O H N A . T U R N B U L L
                                                                        )                C H A N C E L L O R
                                                                        )                S I T T I N G B Y D E S I G N A T I O N
                                                                        )
                                                                        )
                                                                        )
                                                                        )
M A R Y   J A N E T     W I S E       L O C K R I D G E ,               )                A F F I R M E D I N                 P A R T , R E V E R S E D
                                                                        )                I N P A R T A N D                   R E M A N D E D
                      D e f e n d a n t - A p p e l l e e .             )




R O B E R T L . C R O S S L E Y ,             L o n g ,      R a g s d a l e             &        W a t e r s ,          P . C . ,    K n o x v i l l e ,      f o r
A p p e l l a n t .


D O R I S     C .       A L L E N ,        B e r n s t e i n ,              S t a i r             &          M c A d a m s ,         K n o x v i l l e ,       f o r
A p p e l l e e .




                                                             O     P    I      N     I        O       N



                                                                                                                                           M c M u r r a y ,     J .



          I n t h i s p o s t - d i v o r c e c a s e , J o h n D . L o c k r i d g e ( h u s b a n d ) a p p e a l s

t h e     t r i a l     c o u r t ' s        j u d g m e n t           o r d e r i n g                    h i m    t o       p a y     $ 1 6 , 0 2 1 . 7 0       i n

e d u c a t i o n a l       e x p e n s e s           i n c u r r e d          b y           h i s           f o r m e r       w i f e ,     J a n e t       W i s e
L o c k r i d g e              ( w i f e ) ,                 p u r s u a n t             t o         a        c o n t r a c t u a l               a g r e e m e n t                   b e t w e e n             t h e m

m a d e          s h o r t l y                b e f o r e              t h e          d i v o r c e .                     T h e          h u s b a n d               a l s o           a p p e a l s              t h e

t r i a l         c o u r t ' s               a w a r d          o f      a t t o r n e y ' s                      f e e s        t o     t h e         w i f e         i n      t h e             a m o u n t      o f

$ 2 0 , 5 5 2 . 5 7 .                         W e           a f f i r m              t h e        t r i a l              c o u r t ' s                j u d g m e n t                 i n          p a r t        a n d

r e v e r s e           i n        p a r t .



             T h e           p a r t i e s                  w e r e       g r a n t e d                  a       d i v o r c e            o n         A u g u s t             3 0 ,         1 9 9 3 .             T h e

f i n a l             j u d g m e n t                  f o r           d i v o r c e                     i n c o r p o r a t e d                      t h e          p a r t i e s '                    m a r i t a l

d i s s o l u t i o n                      a g r e e m e n t                   ( M D A ) ,                   w h i c h         d e t e r m i n e d                    t h e           d i v i s i o n               o f

m a r i t a l               p r o p e r t y ,                  a l i m o n y                 a n d            c h i l d         c u s t o d y                 i s s u e s .                    R e g a r d i n g

c h i l d         c u s t o d y ,                   t h e       M D A          p r o v i d e s :



                               T h     e   p a r t i e s s h a l l h                                        a v e j o i n t c u s t o d y o f t h e                                                 t   w   o
             m    i   n o    r   c  h i l d r e n o f t h e p a r t                                        i e s a n d t h e y , b y a g r e e m e n t ,                                            f   i   x
             a    s     t    h e     r e s i d e n t i a l c u s t o d                                   i a n t h e H u s b a n d f o r t h e s c                                             h    o   o   l
             y    e   a r    s     o f 1 9 9 3 - 9 4 , 1 9 9 4 - 9 5                                     .          T h e W i f e s h a l l b e a t t e n                                      d    i   n   g
             t    h   e      U n i   v e r s i t y o f V a n d e r b                                     i l t d u r i n g t h a t p e r i o d o f                                             t    i   m   e
             a    n   d      n o     c h i l d s u p p o r t s h a l                                     l b e p a i d t o t h e h u s b a n d .                                               .    .       .
             V    i   s i    t a t   i o n s w i t h t h e W i f e                                            s h a l l b e d o n e b y a g r e e m e n t                                           a   n   d
             s    h   a l    l   b  e d o n e c o o p e r a t i v e l                                        y b e t w e e n t h e H u s b a n d a n d W                                       i    f   e   .
             I    t         i s       h e r e b y     r e f e r e n c e d                                        t h a t    t h e  p a r t i e s h a v e                                       b    e   e   n
             s    e   p a    r a t e d s i n c e S e p t e m b e r                                              2 8 , 1 9 9 2 a n d a l l v i s i t a t                                        i    o   n   s
             h    a   v e       b e e n d o n e b y a g r e e m e                                        n t a n d t h e p a r t i e s h a v e s h                                             a    r   e   d
             e    q   u a    l t i m e t o t h e p r e s e n t                                                 w i t h o u t i n c i d e n t .



             T h e            M D A           d o e s            n o t              s t a t e            w h i c h           p a r t y            i s          t o       b e           t h e            p r i m a r y

r e s i d e n t i a l                      c u s t o d i a n              a f t e r             t h e           s c h o o l             y e a r         1 9 9 4 - 9 5 ,                n o r            d o e s     i t

d e t e r m i n e              v i s i t a t i o n                     r i g h t s              a f t e r            t h a t         t i m e .



             O n        J u l y             2 1 ,       1 9 9 5 ,          s h o r t l y                     a f t e r       t h e        e n d         o f     t h e         1 9 9 4 - 9 5                 s c h o o l

y e a r ,         t h e        h u s b a n d                 f i l e d          a      p e t i t i o n               s e e k i n g              a n       i n j u n c t i o n                  p r o h i b i t -

i n g       t h e           w i f e            " f r o m              i n t e r f e r i n g                      w i t h          t h e         r e s i d e n t i a l                       c u s t o d y           o f

                                                                                                               2
[ h u s b a n d ]              o n            a    t e m p o r a r y                 b a s i s , "          a n d       r e q u e s t i n g                   t h a t       h e         " b e         m a d e

t h e       p e r m a n e n t                     r e s i d e n t i a l                 c u s t o d i a n              u n t i l                 f u r t h e r          O r d e r              o f      t h e

C o u r t . "            T h e               f i l i n g       o f         t h a t      p e t i t i o n             w a s     t h e             g e n e s i s       o f      t h e        p r e s e n t

a c t i o n           a n d           c o n t r o v e r s y .                    T h e         C h a n c e l l o r             g r a n t e d              t h e         i n j u n c t i o n               e x
                  1
p a r t e .



              O n      S e p t e m b e r                   1 4 ,      1 9 9 5 ,          t h e        w i f e       f i l e d         a         m o t i o n       t o      d i s s o l v e              t h e

e x      p a r t e        i n j u n c t i o n                  a n d          s e t      a n         i n t e r i m          v i s i t a t i o n                s c h e d u l e            f o r         t h e

p a r t i e s           w i t h              t h e i r       t w o         m i n o r       d a u g h t e r s .                  O n             N o v e m b e r         1 6 ,       1 9 9 5 ,           t h e

w i f e      f i l e d            a          p e t i t i o n         f o r       a n      o r d e r         r e q u i r i n g                   t h e    h u s b a n d            t o         p a y     h e r

e d u c a t i o n a l                    e x p e n s e s             a t       V a n d e r b i l t ,                b a s e d             o n      a n    a g r e e m e n t               b e t w e e n

t h e       p a r t i e s                    d a t e d        A u g u s t              1 1 ,          1 9 9 3 .              T h a t             a g r e e m e n t ,              w h i c h             w a s

s t y l e d           " C o n t r a c t "                  a n d       s i g n e d             b y      t h e       h u s b a n d ,                p r o v i d e s          a s         f o l l o w s :


                               I , t h e                 u n d e r s i g n e d , d o p r o m i s e                               t o d o                 t h e f o l l o w i n g
              w i t h          r e g a r d               t o c o l l e g e e x p e n s e s f o r                                 J a n e t               W . L o c k r i d g e :

                                 T h     e      H u s b a n d s h a l l p a y t h e c o s t s o f t u i t i o n a n d b o o                                                               k     s
              a   n   d i     n c        i d e n t a l f e e s a t V a n d e r b i l t U n i v e r s i t y f o r a p e r i                                                                o     d
              o   f     s i    x         ( 6 ) c o n s e c u t i v e s e m e s t e r s b e g i n n i n g w i t h t h e F a                                                                l     l
              s   e   m e s      t e      r o f 1 9 9 3 .           T h e W i f e s h a l l a p p l y f o r a l l s c h o l a                                                             r     -
              s   h   i p s      ,        g r a n t s a n d o t h e r s o u r c e s o f r e v e n u e w h i c h d o n                                                                     o     t
              h   a   v e        t o          b e r e p a i d i n o r d e r t o d e f r a y t h e c o s t s o f t h e                                                                     s     e
              e   x   p e n      s e      s .         T h e W i f e p l e d g e s t o e x h a u s t e v e r y e f f o r t                                                                 i     n
              c   o   n n e      c t      i o n w i t h t h e d e f r a y a l o f t h e s e c o s t s a n d i n t h                                                                       i     s
              c   o   n n e      c t      i o n i t i s r e f e r e n c e d t h a t s h e h a s r e c e i v e d                                                                                 a
              $   7   , 4 0      0         s c h o l a r s h i p f o r t h e y e a r 1 9 9 3 a n d 1 9 9 4 w i t h t                                                                      h     e
              p   o   s s i      b i      l i t y t h a t s h e c a n e a r n a d d i t i o n a l s c h o l a r s h i                                                                     p     s
              o   v   e r            t   h e        s i x    s e m e s t e r s .     .   . T h e    W i f e   s h a l l  f u r n i                                                        s     h
              w   h   a t e      v e      r p r i n t o u t s s h o w i n g c r e d i t s a n d a m o u n t s d u e u p                                                                   o     n
              r   e   q u e      s t          b y t h e H u s b a n d .          T h i s o b l i g a t i o n s h a l l c e a s e                                                          a     t
              t   h   e e       n d          o f t h e s i x t h s e m e s t e r , o r u p o n t h e r e m a r r i a g e                                                                  o     f
              t   h   e W          i f     e , t h e d e a t h o f t h e W i f e , o r h e r r e s i g n a t i o n                                                                        o     r
              w   i   t h d      r a      w a l a s a s t u d e n t f r o m V a n d e r b i l t U n i v e r s i t y .



             1
                T h e r e a f t e r , t h e c h a n c e l l o r s u a s p o n t e r e c u s e d                                       h i m s e l f a n d          t h e    H o n o r a b l e          J o h n
A .     T u r n b u l l w a s d e s i g n a t e d t o h e a r t h e r e m a i n d e r o f                                             t h e c a s e .

                                                                                                        3
              T h i s        a g r e e m e n t                  w a s           n o t           a         p a r t        o f      t h e      M D A              a n d         w a s      n o t         i n c o r p o -

r a t e d         i n t o       t h e           f i n a l           j u d g m e n t                       f o r         d i v o r c e .



              O n     N o v e m b e r                   2 8 ,       1 9 9 5 ,               t h e            w i f e           f i l e d         a         p e t i t i o n               f o r         c o n t e m p t

a l l e g i n g            t h a t         t h e          h u s b a n d                 w a s             i n         w i l l f u l         v i o l a t i o n                     o f      a       p r o v i s i o n

o f       t h e         M D A            r e q u i r i n g                      h i m               t o         m a i n t a i n              c e r t a i n                     l e v e l s              o f          l i f e

i n s u r a n c e .



              O n       J a n u a r y              1 6 ,         1 9 9 6 ,                t h e             h u s b a n d           f i l e d               a         p e t i t i o n              f o r           c h i l d

s u p p o r t         a n d          a     " m o t i o n                f o r           r e c o v e r y                   o f      a l i m o n y "                    w h i c h          a l l e g e d               t h a t

t h e     w i f e          h a d         b e e n          l i v i n g              w i t h                h e r         b o y f r i e n d                  s i n c e           A u g u s t             1 ,         1 9 9 3 ,

a n d     a r g u i n g             t h a t         h e         w a s           e n t i t l e d                   t o         r e c o v e r y              o f        t h e       a l i m o n y                h e     h a d

p a i d       d u r i n g            t h a t            t i m e .



              A f t e r         a        h e a r i n g              o n          F e b r u a r y                      1 6 ,      1 9 9 6 ,            t h e           t r i a l          c o u r t            i s s u e d

a n       o r d e r           d i s s o l v i n g                    t h e                e x             p a r t e             i n j u n c t i o n                     b y           a g r e e m e n t                a n d

s e t t i n g         a n       i n t e r i m               s c h e d u l e                         o f      v i s i t a t i o n                 f o r           t h e         w i f e .



              O n          F e b r u a r y                 2 9 ,            1 9 9 6 ,                     t h e          w i f e           f i l e d                  a n        a n s w e r                 t o       t h e

h u s b a n d ' s               p e t i t i o n                    f o r            c h i l d                   s u p p o r t ,                  a n d            a          c o u n t e r - p e t i t i o n

a l l e g i n g            t h a t        i t       w o u l d             b e       i n             t h e       m i n o r         c h i l d r e n s '                       b e s t      i n t e r e s t               f o r

h e r       t o      b e        t h e           r e s i d e n t i a l                       c u s t o d i a n ,                     a n d            r e q u e s t i n g                   r e s i d e n t i a l

c u s t o d y .



              O n       M a y            1 ,        1 9 9 6 ,              t h e                c o u r t               e n t e r e d                a n         a g r e e d              o r d e r                w h i c h

r e f l e c t e d            t h a t            t h e      p a r t i e s                  h a d             r e s o l v e d ,              b y        a g r e e m e n t ,                      t h e       m a t t e r s


                                                                                                                  4
i n     c o n t r o v e r s y                     r e s p e c t i n g             c u s t o d y                 a n d        v i s i t a t i o n .                         A l s o          o n       M a y      1 ,

a     h e a r i n g              w a s      h e l d          r e g a r d i n g              t h e           u n r e s o l v e d                    i s s u e s             e x c e p t             f o r       t h e

m a t t e r          o f         a t t o r n e y ' s             f e e s .



             A t           t h e          h e a r i n g ,           t h e          h u s b a n d                   a r g u e d               t h a t             t h e           w i f e           h a d       n o t

a p p l i e d              f o r          a l l       t h e       s c h o l a r s h i p s                          a v a i l a b l e                     t o       h e r           a n d           h a d       n o t

o t h e r w i s e " e x h a u s t [ e d ] e v e r y e f f o r t i n c o n n e c t i o n w i t h t h e d e f r a y a l

o f       [ e d u c a t i o n a l                    e x p e n s e ] , "              a n d             s h e             h a d ,          t h e r e f o r e ,                    n o t          c o m p l i e d

w i t h      a       c o n d i t i o n                p r e c e d e n t             i n          t h e          c o n t r a c t ,                  t h e r e b y             r e l i e v i n g                 h i m

o f    h i s        o b l i g a t i o n                t o      p a y       h e r          e d u c a t i o n a l                      e x p e n s e s .                    H e       a l s o          a r g u e d

t h a t          s h e          h a d      d e       f a c t o          w i t h d r a w n                     f r o m         t h e          u n i v e r s i t y                    b e c a u s e              s h e

r e c e i v e d             t w o         " i n c o m p l e t e "                 g r a d e s               i n       h e r          f i n a l            s e m e s t e r .



             T h e              w i f e           t e s t i f i e d           t h a t                 s h e          h a d           i n          f a c t           a p p l i e d                 f o r        a l l

s c h o l a r s h i p s                   a v a i l a b l e         i n       h e r         f i e l d .                   T h e        t r i a l           c o u r t ,            s p e c i f i c a l l y

a c c r e d i t e d                h e r         t e s t i m o n y          a n d          f o u n d              t h a t           t h e         w i f e         h a d      s a t i s f i e d                 t h e

a g r e e m e n t ' s                   r e q u i r e m e n t             a n d       t h a t            s h e            h a d       e x h a u s t e d                  e v e r y           e f f o r t         t o

d e f r a y              h e r           e d u c a t i o n a l               e x p e n s e s .                              T h e           c o u r t              a l s o           f o u n d               t h a t

r e c e i v i n g                t w o      " i n c o m p l e t e s , "                     w h i c h              w e r e           l a t e r            m a d e          u p       a n d          c h a n g e d

t o    r e g u l a r               c o u r s e         g r a d e s ,          d i d             n o t         c o n s t i t u t e                   a      w i t h d r a w a l                    f r o m      t h e

u n i v e r s i t y                w i t h i n         t h e      c o n t e m p l a t i o n                         o f      t h e          c o n t r a c t .                    R e g a r d i n g             t h e

h u s b a n d ' s                m o t i o n         f o r      r e c o v e r y                 o f      a l i m o n y ,                  t h e         c o u r t         h e l d          i t      w a s      n o t

w e l l - g r o u n d e d                   i n       e i t h e r          l a w          o r         f a c t .              R e c o v e r y                   w a s       d e n i e d .



               T h e            h u s b a n d ' s              f i r s t           i s s u e              i s         " d i d              t h e          t r i a l              c o u r t           e r r       i n

a w a r d i n g             a       m o n e y          j u d g m e n t              t o          t h e            w i f e           o n      h e r             c o n t r a c t              c l a i m          f o r


                                                                                                        5
e d u c a t i o n a l                 e x p e n s e s             w h e n       h e r             p r o o f              f a i l e d               t o          s h o w      s a t i s f a c t i o n                       o f

c e r t a i n              c o n d i t i o n s              p r e c e d e n t ? "                               A s         n o t e d              a b o v e ,              t h e          t r i a l              c o u r t

a c c r e d i t e d                  t h e       w i f e ' s           t e s t i m o n y                         t h a t             s h e          h a d           a p p l i e d                 f o r           e v e r y

a v a i l a b l e                  s c h o l a r s h i p .                   " O n               a n            i s s u e                  w h i c h               h i n g e s              o n           w i t n e s s

c r e d i b i l i t y ,                 [ t h e         t r i a l           c o u r t ]                 w i l l             n o t          b e      r e v e r s e d                    u n l e s s ,              o t h e r

t h a n           t h e       o r a l          t e s t i m o n y              o f          t h e               w i t n e s s e s ,                      t h e r e           i s         f o u n d           i n       t h e

r e c o r d              c l e a r ,          c o n c r e t e          a n d              c o n v i n c i n g                        e v i d e n c e                 t o          t h e          c o n t r a r y . "

T e n n e s s e e                 V a l l e y         K a o l i n       v .             P e r r y , ,                 4 9 0     ( T e n n .                    A p p .      1 9 7 4 ) .               W e         d e f e r

t o   t h e          t r i a l         c o u r t ' s          d e t e r m i n a t i o n                           o f         c r e d i b i l i t y                       a n d        f i n d        t h a t         t h e

e v i d e n c e               c l e a r l y             d o e s        n o t              p r e p o n d e r a t e                            a g a i n s t                 s u c h           a       f i n d i n g .

A d d i t i o n a l l y ,                     t h e      h u s b a n d                  o f f e r e d                 n o      p r o o f                 o f       t h e          e x i s t e n c e                o f       a

s c h o l a r s h i p ,                 o r      o t h e r         m e a n s              t o       d e f r a y                e d u c a t i o n a l                       c o s t s ,             a v a i l a b l e

t o   t h e              w i f e      f o r       w h i c h         s h e           d i d          n o t          a p p l y .                     W e          f i n d       n o          m e r i t          i n      t h e

a p p e l l a n t ' s                 f i r s t         i s s u e .



              T h e           h u s b a n d             n e x t        c h a r g e s                    t h a t               t h e          c o u r t              e r r e d              i n       a w a r d i n g

a t t o r n e y ' s                 f e e s       t o     t h e       w i f e ,                 a n d          a l s o         t h a t             t h e          f e e s          p r a y e d            f o r          a n d

a w a r d e d              w e r e          e x c e s s i v e           u n d e r                  t h e              c i r c u m s t a n c e s .                                H e       a r g u e s              t h a t

t h e r e          i s      n o      p r o p e r         l e g a l          b a s i s              f o r          a w a r d i n g                  a t t o r n e y ' s                    f e e s         i n       t h i s

c a s e .



              I n           t h i s           r e g a r d ,          t h e               f o l l o w i n g                      a p p l i c a b l e                        s e c t i o n s                  o f          t h e

T e n n e s s e e                 C o d e       A n n o t a t e d             p r o v i d e :


                               3 6 - 5 - 1 0 1 .             D e c r e e f o r s u p p o r t                                         o f         s p o u s e             a n d         c h i l d r e n
              —          M o d i f i c a t i o n              — D e l i n q u e n c i e s .

                                                                                    *                      *                     *


                                                                                                           6
                                (      I ) T h e c o u r t m a y , i n i t s d i s c r e t i o n , a t a n y                                                                        t i    m e
          p    e   n    d   i   n      g       t h e   s u i t ,   u p o n  m o t i o n     a n d  a f t e r   n o t i c e                                                            a    n d
          h    e   a    r   i   n      g , m a k e a n y o r d e r t h a t m a y b e p r o p e r t o c o m p                                                                       e l       a
          s    p   o    u   s   e           t o p a y a n y s u m s n e c e s s a r y f o r t h e s u p p o r t                                                                        a   n d
          m    a   i    n   t   e      n a n c e o f t h e o t h e r s p o u s e a n d t o e n a b l e s u c h s p                                                                  o u    s e
          t    o      p r         o      s e c u t e o r d e f e n d t h e s u i t a n d t o p r o v i d e f o r                                                                       t   h e
          c    u   s t o        d      y a n d s u p p o r t o f t h e m i n o r c h i l d r e n o f t h e p a r                                                                    t i    e s
          d    u   r i n        g          t h e p e n d e n c y o f t h e s u i t , a n d t o m a k e o t h e r o r                                                                d e    r s
          a    s       i t                d e e m s a p p r o p r i a t e .     S p o u s a l s u p p o r t m a y i n c                                                             l u    d e
          e    x   p e n        s      e s o f j o b t r a i n i n g a n d e d u c a t i o n .             I n m a k i n g                                                            a    n y
          o    r   d e r              u n d e r t h i s s u b s e c t i o n , t h e c o u r t s h a l l c o n s i d e r                                                                t   h e
          f    i   n a n        c      i a l n e e d s o f e a c h s p o u s e a n d t h e c h i l d r e n , a n d                                                                     t   h e
          f    i   n a n        c      i a l a b i l i t y o f e a c h s p o u s e t o m e e t t h o s e n e e d s                                                                     a   n d
          t    o     p r        o       s e c u t e o r d e f e n d t h e s u i t .

          3 6 - 5 - 1 0 3 .                       E n f o r c e m e n t             o f         d e c r e e             f o r        a l i m o n y        a n d      s u p p o r t .

                                                                                *                       *                     *

                             ( c )     T h e     p l a i n t i f f      s p o u s e    m a y   r e c o v e r     f r o m                                                             t     h   e
          d    e   f    e n d a n t s p o u s e , a n d t h e s p o u s e o r o t h e r p e r s o n t o                                                                            w h     o   m
          t    h   e       c u s t o d y o f t h e c h i l d , o r c h i l d r e n , i s a w a r d e d                                                                               m     a   y
          r    e   c    o v e r f r o m t h e o t h e r s p o u s e r e a s o n a b l e a t t o r n e y                                                                            f e     e   s
          i    n   c    u r r e d i n e n f o r c i n g a n y d e c r e e f o r a l i m o n y a n d / o r c                                                                        h i     l   d
          s    u   p    p o r t , o r i n r e g a r d t o a n y s u i t o r a c t i o n c o n c e r                                                                                n i     n   g
          t    h   e      a d j u d i c a t i o n o f t h e c u s t o d y o r t h e c h a n g e o f c u s                                                                          t o     d   y
          o    f       a n y c h i l d , o r c h i l d r e n , o f t h e p a r t i e s , b o t h u p o n                                                                             t     h   e
          o    r   i    g i n a l d i v o r c e h e a r i n g a n d a t a n y s u b s e q u e n t h e a r                                                                          i n     g   ,
          w    h   i    c h f e e s m a y b e f i x e d a n d a l l o w e d b y t h e c o u r t , b e                                                                              f o     r   e
          w    h   o    m      s u c h     a c t i o n     o r     p r o c e e d i n g     i s   p e n d i n g ,     i n                                                             t     h   e
          d    i   s    c r e t i o n o f s u c h c o u r t .


          C l e a r l y                    t h e      a b o v e      s t a t u t e s                    p r o v i d e               a u t h o r i t y           f o r        a n       a w a r d         o f

a t t o r n e y ' s                    f e e s      w i t h     r e s p e c t                  t o      a l l          o f        t h e     m a t t e r s          i n       c o n t r o v e r s y

e x c e p t            t h e             e d u c a t i o n a l           e x p e n s e                       a g r e e m e n t                i s s u e         s i n c e            t h e y           a l l

i n v o l v e               e i t h e r              c u s t o d y         a n d                 v i s i t a t i o n                      i s s u e s ,           c h i l d            s u p p o r t ,

a l i m o n y ,             o r          t h e     e n f o r c e m e n t              o f            t h e      p a r t i e s '               M D A .        C o n s e q u e n t l y ,                   w e

h o l d       t h e                   t r i a l       c o u r t         h a d              a          p r o p e r                 l e g a l         b a s i s            f o r         a w a r d i n g

a t t o r n e y ' s                    f e e s      f o r     w o r k     p e r f o r m e d                          r e g a r d i n g           t h e s e         i s s u e s .



          A s           t o            t h e      p r o p r i e t y       o f             t h e         f e e          a w a r d ,          t h e       t r i a l         c o u r t                f o u n d

t h a t       a l l             o f        t h e      w o r k      p e r f o r m e d                         w a s           r e a s o n a b l e           a n d         n e c e s s a r y               t o

                                                                                                        7
p r o p e r l y             a d d r e s s                t h e      m u l t i p l e                i s s u e s                o f      t h e          c a s e .              " T h e         t r i a l             c o u r t

i s     v e s t e d           w i t h         d i s c r e t i o n                  i n      m a t t e r s                 o f         t h e           a l l o w a n c e              o f         a t t o r n e y ' s

f e e s ,      a n d          t h i s         C o u r t            w i l l         n o t          i n t e r f e r e                    e x c e p t             u p o n         a         s h o w i n g             o f     a n

a b u s e          o f       t h a t          d i s c r e t i o n . "                            T h r e a d g i l l                        v .       T h r e a d g i l l ,                      7 4 0       S . W . 2 d

4 1 9 ,      4 2 6          ( T e n n .            A p p .         1 9 8 7 ) ;            K i n c a i d                 v .          K i n c a i d ,               9 1 2       S . W . 2 d               1 4 0 ,         1 4 4

( T e n n .              A p p .       1 9 9 5 ) .                    T h e         c o u r t              a l s o                  m a d e           a       s p e c i f i c                    f i n d i n g             o f

f i n a n c i a l                 n e e d          o n       t h e         w i f e ' s                 p a r t ,              a n d           a n         a b i l i t y             t o          p a y       o n         t h e

p a r t      o f          t h e      h u s b a n d .                     W e      f i n d          n o      a b u s e                 o f         d i s c r e t i o n ,                    a n d         t h a t         t h e

e v i d e n c e             d o e s         n o t          p r e p o n d e r a t e                     a g a i n s t                 t h e          a w a r d        o f      a t t o r n e y ' s                    f e e s

a t t r i b u t a b l e                     t o           c u s t o d y             a n d               v i s i t a t i o n                          i s s u e s ,             c h i l d                 s u p p o r t ,

a l i m o n y ,             o r       t h e         e n f o r c e m e n t                   o f          t h e          p a r t i e s '                    M D A .



             T h e           i s s u e            o f       w h e t h e r                t h e          a w a r d              o f          f e e s         f o r          w o r k          d o n e          o n         t h e

i s s u e      o f          t h e          w i f e ' s            r e c o v e r y                o f      h e r          e d u c a t i o n a l                       e x p e n s e s                   u n d e r         t h e

p a r t i e s '              a g r e e m e n t                   p r e s e n t s             a n o t h e r                     q u e s t i o n .                      T h e          h u s b a n d                 c i t e s

t h e       w e l l - e s t a b l i s h e d                          r u l e             t h a t          " [ g ] e n e r a l l y ,                            a t t o r n e y ' s                       f e e s         a r e

n o t       r e c o v e r a b l e                    i n         t h e         a b s e n c e              o f       a          s t a t u t e                 o r      c o n t r a c t                    s p e c i f i -

c a l l y           p r o v i d i n g                    f o r           s u c h          r e c o v e r y . "                         K u l t u r a ,                 I n c .              v .           S o u t h e r n

L e a s i n g             C o r p . ,             9 2 3          S . W . 2 d         5 3 6 ,             5 4 0          ( T e n n .                  1 9 9 6 ) ;           E z e l l             v .       G r a v e s ,

8 0 7     S . W . 2 d              7 0 0          ( T e n n .            A p p .         1 9 9 0 ) .             S t a t e                  e x      r e l .         O r r         v .       T h o m a s ,               5 8 5

S . W . 2 d              6 0 6 ,       6 0 7             ( T e n n .             1 9 7 9 ) ;              C a r t e r                  v .           V i r g i n i a               S u r .              C o . ,          2 1 6

S . W . 2 d          3 2 4 ,          3 2 8         ( T e n n .                1 9 4 8 ) .



             W e          a r e      o f      t h e         o p i n i o n            t h a t             u n d e r             t h i s              g e n e r a l          r u l e ,             a t t o r n e y ' s

f e e s       s h o u l d              n o t             h a v e          b e e n          a w a r d e d                  f o r              s e r v i c e s                 r e n d e r e d                 o n         t h e

e d u c a t i o n a l                 e x p e n s e                i s s u e .              I n          P e n l a n d                 v .           P e n l a n d ,               5 2 1         S . W . 2 d             2 2 2


                                                                                                           8
( T e n n .              1 9 7 5 ) ,           a          c a s e          s o m e w h a t                 s i m i l a r                  t o       t h e            p r e s e n t                 o n e ,        t h e

a p p e l l a n t                 w i f e           s o u g h t                t o       e n f o r c e                 t h e           p r o v i s i o n               o f       t h e              p a r t i e s '

a g r e e m e n t i n c o r p o r a t e d i n t o t h e d i v o r c e d e c r e e w h i c h s t a t e d : " [ t ] h e

h u s b a n d             s h a l l          a s s u m e            l i a b i l i t y                  f o r           a l l       f u t u r e             e d u c a t i o n a l                    e x p e n s e s

o f       t h e          c h i l d r e n                  b e y o n d                h i g h          s c h o o l                l e v e l . "                 I d .           a t           2 2 3 .              T h e

h u s b a n d             a r g u e d          t h a t            n o      l e g a l            o b l i g a t i o n                    e x i s t e d           f o r          t h e          s u p p o r t          o f

a     c h i l d          a f t e r           a g e         e i g h t e e n ,                  a n d       t h a t          h e         w a s       n o t       o b l i g e d                 t o      p a y       f o r

h i s          c h i l d r e n ' s                 p o s t        h i g h              s c h o o l         e d u c a t i o n .                     I d .



                 T h e      S u p r e m e                 C o u r t             f o u n d             t h a t           t h e          p r o v i s i o n               a t       i s s u e              w a s       " a

c o n t r a c t u a l                  o b l i g a t i o n                       o u t s i d e              t h e              s c o p e           o f        t h e          l e g a l               d u t y        o f

s u p p o r t              d u r i n g               m i n o r i t y ,                    a n d           r e t a i n e d                  i t s           c o n t r a c t u a l                      n a t u r e ,

a l t h o u g h               i n c o r p o r a t e d                            i n          t h e         f i n a l                  d e c r e e             o f            d i v o r c e "                   a n d ,

t h e r e f o r e ,                t h a t          i t         w a s          e n f o r c e a b l e .                         I d .      a t      2 2 4 - 5 .                T h e          c o u r t          t h e n

h e l d ,          " [ h ] a v i n g                 d e t e r m i n e d                     t h a t       t h e          o b l i g a t i o n                  i s      c o n t r a c t u a l                     a n d

n o t      a       s t a t u t o r y                d u t y         o f         c h i l d          s u p p o r t ,                 i t         f o l l o w s           t h a t         n o          a t t o r n e y

f e e s          c a n      b e       a w a r d e d . "                        I d .



                 I n      t h e       c a s e             a t       b a r ,             t h e      s e l f - s t y l e d                        " c o n t r a c t "                  w a s          e x e c u t e d

s e p a r a t e l y                f r o m            t h e         M D A            a n d        w a s          n o t           i n c o r p o r a t e d                     i n t o          t h e          f i n a l

j u d g m e n t              f o r           d i v o r c e .                           T h u s ,           w e           a r e           o f       t h e         o p i n i o n                     t h a t        t h e

h u s b a n d ' s                 o b l i g a t i o n                    t o         p a y        t h e          w i f e ' s              e d u c a t i o n a l                  e x p e n s e s                  w a s

c o n t r a c t u a l                 i n          n a t u r e ,               a n d         s i n c e           n o      p r o v i s i o n                 f o r       a t t o r n e y ' s                     f e e s

w a s     i n c l u d e d              i n         t h e         a g r e e m e n t ,                  a t t o r n e y ' s                  f e e s          c a n n o t          b e         a w a r d e d          t o

t h e          w i f e      u n d e r              t h e s e            c i r c u m s t a n c e s .




                                                                                                           9
              T h e   j u d g m e n t         o f   t h e     t r i a l           c o u r t        a w a r d i n g      a t t o r n e y ' s             f e e s      f o r

w o r k       p e r f o r m e d        r e g a r d i n g         t h e          w i f e ' s        r e c o v e r y       o f        h e r       e d u c a t i o n a l

e x p e n s e s       u n d e r      t h e      c o n t r a c t          i s      r e v e r s e d        a n d    v a c a t e d .               T h e     c o u r t ' s

j u d g m e n t        i n     a l l         o t h e r      r e s p e c t s              i s       a f f i r m e d ,        a n d           t h i s      c a s e       i s

r e m a n d e d       t o    t h e     t r i a l     c o u r t        f o r        a     r e c a l c u l a t i o n         o f      a t t o r n e y ' s            f e e s

i n       a    m a n n e r     c o n s i s t e n t          w i t h            t h i s      o p i n i o n .            C o s t s       o n        a p p e a l        a r e

a s s e s s e d       t o    t h e      a p p e l l a n t .



                                                                                               _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                               D o n T . M c M u r r a y , J u d g e
C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S e n i o r J u d g e




                                                                                       10
                                                        I N     T H E          C O U R T O F A P P E A L S
                                                                        A T       K N O X V I L L E




J O H N   D .     L O C K R I D G E ,                                                )                 K N O X      C H A N C E R Y
                                                                                     )                 C . A .      N O . 0 3 A 0 1 - 9 7 0 9 - C H - 0 0 3 9 2
P. l a i n t i f f - A p p e l l a n t                         )
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
v s .                                                                                )                 H O N . J O H N A . T U R N B U L L
                                                                                     )                 C H A N C E L L O R
                                                                                     )                 S I T T I N G B Y D E S I G N A T I O N
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
M A R Y   J A N E T         W I S E      L O C K R I D G E ,                         )                 A F F I R M E D I N           P A R T , R E V E R S E D
                                                                                     )                 I N P A R T A N D             R E M A N D E D
                       D e f e n d a n t - A p p e l l e e .                         )



                                                                                J U D G M E N T


          T h i s         a p p e a l         c a m e         o n       t o          b e         h e a r d          u p o n     t h e         r e c o r d           f r o m       t h e

C h a n c e r y       C o u r t         o f      K n o x            C o u n t y ,               b r i e f s         a n d      a r g u m e n t             o f       c o u n s e l .

U p o n   c o n s i d e r a t i o n             t h e r e o f ,              t h i s           C o u r t      i s     o f     o p i n i o n        t h a t          t h e r e     w a s

s o m e   r e v e r s i b l e            e r r o r        i n        t h e       t r i a l             c o u r t .

          T h e     j u d g m e n t            o f      t h e        t r i a l             c o u r t       a w a r d i n g         a t t o r n e y ' s               f e e s      f o r

w o r k    p e r f o r m e d            r e g a r d i n g              t h e         w i f e ' s            r e c o v e r y         o f         h e r       e d u c a t i o n a l

e x p e n s e s     u n d e r         t h e      c o n t r a c t               i s         r e v e r s e d          a n d     v a c a t e d .               T h e      c o u r t ' s

j u d g m e n t       i n       a l l         o t h e r         r e s p e c t s                  i s       a f f i r m e d ,            a n d           t h i s       c a s e       i s

r e m a n d e d     t o      t h e      t r i a l        c o u r t           f o r         a     r e c a l c u l a t i o n              o f     a t t o r n e y ' s             f e e s
i n   a    m a n n e r    c o n s i s t e n t    w i t h   t h i s   o p i n i o n .      C o s t s   o n   a p p e a l   a r e

a s s e s s e d   t o    t h e   a p p e l l a n t .



                                                                                P E R   C U R I A M